THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

Exhibit 10.1

 

SECOND AMENDMENT TO

SUPPLY AGREEMENT

 

This Second Amendment to Supply Agreement (the “Second Amendment”) is made and
effective as of the final date of signature by the parties below (the “Amendment
Effective Date”) by and between STEMCELL Technologies Canada Inc. (former
corporate name being STEMCELL Technologies Inc.), having a place of business at
570 West 7th Avenue, Suite 400, Vancouver, British Columbia, Canada, V5Z 1B3
(“STEMCELL”) and Oxford Immunotec Ltd., having its principal place of business
at 94C Innovation Drive, Milton Park, Abingdon, Oxfordshire, United Kingdom,
OX14 4RZ (“Oxford”).

 

WHEREAS, STEMCELL and Oxford hereto have previously entered into a Supply
Agreement effective January 31, 2008, (the “Original Agreement,” STEMCELL
reference: SUP-09-004), and as amended on October 26, 2011 (the “First
Amendment”, STEMCELL reference: SUP-08-004-ADD-01).

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein set forth, the receipt and legal sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

1.     The following Definitions are hereby deleted in their entirety: First
Regulatory Approval, Second Regulatory Approval, Signing Fee, and Termination
Fee.

 

2.     New Sub-section 2.1.1(c) is hereby added in its entirety:
“Oxford Research Use. Subject to Section 2.3, the Right shall permit Oxford and
its Affiliates to use the Products in connection with the research and
development of potential products and services to be offered by Oxford or its
Affiliates within the Field in the Territory.”

 

3.     Section 2.1.3 (Oxford’s Label) is hereby amended and restated in its
entirety as follows:

 

“Oxford’s Label. Subject to Subsection 6.2.3, Oxford may sell the Product only
under its label within the Field in the Territory, directly and through its
Affiliates listed in Schedule F, and third party distributors.”

 

4.     A new Schedule F is hereby added in the form attached hereto as Schedule
F and incorporated herein by reference.

 

5.     A new Section 2.1.4 is hereby added as follows: “2.1.4     Oxford’s
Affiliates. The Right granted in Section 2.1.1 shall extend to Oxford’s
Affiliates that are listed in Schedule F.”

 

6.     Sections 2.2.2 (Performance Criteria for Maintenance of the Right in the
Infectious Disease Field) and 2.2.3 (Performance Criteria for Maintenance of the
Right in the Non-Infectious Disease Field) are hereby deleted in their entirety.

 

1

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

 

7.     Section 3.1 (Fees and Payments in Consideration of the Right) is hereby
amended and restated in its entirety as follows:
“Fees and Payments in Consideration of the Right. In consideration of the Right
granted herein, and in addition to any payments for Product made pursuant to
Subsection 7.2.2, Oxford agrees to make an annual exclusivity payment in the
amount of $[***] on each Agreement Anniversary Date during the Term (each an
“Exclusivity Payment”). All Exclusivity Payments due under this Agreement shall
be made within thirty (30) days of Oxford receiving an invoice from STEMCELL for
the appropriate amount.”

 

8.     The following language is hereby deleted from the ninth line of Section
5.4.1:

“Milestone Payments (Subsection 3.1.2)”

 

9.     Subsection 5.4.2(b) is hereby deleted in its entirety.

 

10.     Section 11.1.1 (Term) is hereby amended and restated in its entirety as
follows: “Term. Unless earlier terminated as provided in Section 11.2 below,
this Agreement shall continue in full force and effect until and including
December 31, 2023.”

 

11.     Section 11.4 (Termination Fee) is hereby deleted in its entirety. For
purposes of retaining section numbering, the following statement is inserted in
its place: “Section 11.4 [Intentionally Omitted]”.

 

12.     The following language is hereby added to the end of Section 18.1
(Announcements):

“Notwithstanding the foregoing, STEMCELL acknowledges that Oxford may have a
legal obligation to file this Agreement with the US Securities and Exchange
Commission and consents to Oxford doing so in the reasonable discretion of its
legal counsel and only to the extent necessary to meet its legal obligations.”

 

13.     Schedule B and Schedule B-2 are hereby collectively amended and restated
in their entirety by the Amended and Restated Schedule B attached hereto and
incorporated by reference.

 

14.     Subsection 18.7(a) is hereby amended and restated in its entirety as
follows:

 

(a)     to Oxford at:

 

Oxford Immunotec Ltd.

94C Innovation Drive

Milton Park, Abingdon, Oxfordshire OX14 4RZ

United Kingdom

Attention: Chief Operations Officer

Facsimile: +44 (0) 1235 442781

 

2

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

 

(b)      to STEMCELL at:

 

STEMCELL Technologies Canada Inc.

1618 Station Street, Suite 500

Vancouver, British Columbia, Canada

V6A 1B6

Attention: Vice President, Licensing and Business Development

Facsimile: (604) 877 - 0704

 

15.     All other references to “StemCell” in the Original Agreement, as amended
by the First Amendment, shall be replaced with “STEMCELL”.

 

16.     Except as expressly set forth in this Second Amendment, the terms and
conditions of the Original Agreement, as amended by the First Amendment, shall
remain unchanged and in full force and effect.

 

 

IN WITNESS WHEREOF, the Parties have executed this Second Amendment to the
Original Agreement (as amended by the First Amendment) through duly authorized
representatives.

 

 

STEMCELL Technologies Canada Inc.   Oxford Immunotec Ltd.           /s/ Terry
Thomas   /s/ P. Edwardson           Printed Name: Terry Thomas   Printed Name:
P. Edwardson   Title: Chief Scientific Officer    Title: SVP & Head of Blood
Screening   Date: Aug 31, 2017   Date: 1st Sep 2017          

 

3

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

 

SCHEDULE B

 

PRICE SCHEDULE

 

Pricing for the Product

 

Product code – [***]

 

     

Price per mL ($US)

 

Price per vial ($US)

 

[***]

 

$[***]

 

$[***]

 

[***]

 

$[***]

 

$[***]

 

This pricing for the Product is subject to the following conditions:

 

 

●

[***]

 

●

The minimum order size is [***].

 

STEMCELL reserves the right to adjust this pricing in accordance with Subsection
7.1.2.

 

4

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

 

Pricing for Units of the Product

 

Product Code – [***]

 

     

Base Price per Unit ($US)

 

[***]

 

$[***]

 

[***]

 

$[***]**

 

*Base Prices are controlled by placement of the Firm Order, not the delivery
date. 

 

[***]

 

 

●

The minimum order size for Units is [***].

 

STEMCELL reserves the right to adjust the Base Price per Unit in accordance with
Subsection 7.1.2.

 

Unit Discounts:

 

A Unit Discount means a percentage reduction in the Base Price per Unit from
that recited in the table above. A Unit Discount will be applied to all Units
shipped in a given calendar year based on the number of Units shipped in the
immediately preceding calendar year (each a "Prior Calendar Year"), based on the
following chart:

 

 

Number of Units shipped in Prior Calendar Year

 

Unit Discount from Base Price per Unit for Units shipped in current calendar
year

 

[***]Units

 

[***]%

 

[***]Units

 

[***]%

 

[***]Units

 

[***]%

 

5

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

 

Schedule F

 

List of Oxford’s Affiliates

 

 

 

Oxford Immunotec, Inc.

 

Oxford Immunotec KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6